Citation Nr: 0521472	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  02-21 557	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for a foot disorder.

2.  Entitlement to service connection for a back disorder.



WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The RO, in pertinent part, determined 
that new and material evidence had not been submitted 
sufficient to reopen claims of entitlement to service 
connection for foot and back disorders.

The veteran testified before the Board in June 2003.  The 
transcript has been obtained and associated with the claims 
folder.  The veteran's claims were previously before the 
Board in April 2004.  The Board reopened the veteran's claims 
on the basis that new and material evidence had been 
submitted.  The de novo claims of entitlement to service 
connection for back and foot disorders were remanded for 
further development in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).

The claims have been returned to the Board and are now ready 
for appellate disposition.  In a statement received in 
February 2005 at the Board, the veteran raised a claim of 
entitlement to a compensable evaluation for hemorrhoids. As 
this issue has been neither procedurally prepared nor 
certified for appellate review, the Board is referring it to 
the RO for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran has a current low back disorder diagnosed as 
degenerative disc disease.

2.  A current low back disorder, including degenerative disc 
disease, is not the result of a disease or injury in service 
including complaints of low back pain in service.

3.  A current low back disorder, including degenerative disc 
disease, is not the result of or proximately due to service-
connected hemorrhoids.

4.  There is no competent evidence of record of the existence 
of a current foot disorder.


CONCLUSIONS OF LAW

1.  A low back disorder, including degenerative disc disease, 
was not incurred in active service and is not proximately due 
to service-connected hemorrhoids.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a).

2.  A foot disorder, if any, was not incurred in active 
service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. 
§§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in June 2002, prior to the initial 
decision on the claim in July 2002.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In compliance with VCAA, the RO advised the veteran by 
letters dated in June 2002, August 2002, and April 2004 of 
what evidence would substantiate the claims pertaining to 
service connection for back and foot disorders and of the 
efforts made towards obtaining relevant evidence.  The 
letters advised the veteran of the specific allocation of 
responsibility for obtaining such evidence.  

Moreover, in April 2004, the Board reviewed the record in its 
whole and reopened the claims currently on appeal.  Upon 
remand, the April 2004 VCAA letter was sent to the veteran 
with regard to the de novo claims.  The veteran has been 
advised of the type of evidence lacking to demonstrate 
entitlement to the benefits sought with the July 2002 and 
December 2002 rating decisions, the December 2002 statement 
of the case (SOC), the April 2003 and February 2005 
supplemental statements of the case (SSOC), and in the most 
recent April 2004 letter explaining the provisions of the 
VCAA.  In addition, the veteran provided testimony before the 
Board in June 2003 specifically as to the issues under 
consideration and ascertaining whether there was any 
outstanding evidence that could be obtained towards 
substantiation of the claim. 

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  Service medical and 
personnel records, private medical records, reports of VA 
examination, and VA outpatient treatment records have been 
obtained in support of the veteran's claims.  Additional VA 
examinations are not necessary in the instant case.  
38 U.S.C.A. § 5103A(d).  There is sufficient medical evidence 
to make a decision on the claims.  Id.  There will be no 
prejudice to the appellant if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the appellant's claims on the merits.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issues on appeal.  The veteran was clearly advised as to 
which portion of evidence was to be provided by him and which 
portion was to be provided by VA.  The requirements of the 
VCAA have been satisfied, and there is no additional evidence 
that needs to be provided.  

The Board notes that additional statements and evidence were 
received at the Board in May 2005, subsequent to the issuance 
of the February 2005 SSOC.  For the following reasons, remand 
for preparation of an SSOC is not necessary.  The veteran was 
notified that he had 60 days from March 1, 2005, to submit 
any additional information prior to his case being returned 
to the Board.  The additional evidence was submitted after 
the expiration of the 60-day period.  An SSOC is prepared by 
the agency of original jurisdiction (AOJ) when additional 
pertinent evidence has been received after the most recent 
SSOC has been issued and before the appeal is certified to 
the Board and the appellate record is transferred to the 
Board.  38 C.F.R. § 19.31.  

Essentially, the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, essential due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  The content of 
the notices fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error to the claimant.  

In sum, the record indicates that VA has done everything 
reasonably possible to assist the claimant.  Adjudication of 
the claims may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  In order to establish direct 
service connection for a disorder, there must be (1) medical 
evidence of the current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Gutierrez v. Principi, 19 Vet. 
App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Low Back Disorder:

The veteran contends that he incurred a low back disorder 
during his active duty service between June 1977 and August 
1980.  He alternatively contends that his low back disorder 
is secondary to the service-connected hemorrhoids.

Concerning this, service medical records dated in July 1977 
indicate the veteran complained of low back pain of a two-day 
duration.  The lumbar spine was evaluated as normal.  Low 
back pain was thought to be probably related to a urinary 
tract infection.  There were no further complaints referable 
to the veteran's back during service.  

The first evidence of complaints of a low back disorder after 
service is dated in 1990, some 10 years after the veteran's 
separation from service.  Private medical records from the 
South West Mississippi Regional Medical Center, dated in 
September 1990, indicate the veteran complained of low back 
pain.  However, no diagnoses were made at that time. 

Post-service, the veteran has been diagnosed with chronic low 
back pain probably secondary to myofascial spasm, 
degenerative arthritis, and a herniated nucleus pulpous of 
the lumbar discs with radiculopathy.  However, these 
conditions have been determined not be related to the 
veteran's active duty service.  Specifically, upon VA 
examination in May 2004, the diagnosis was degenerative disc 
disease of L4-5 and S1.  The examiner indicated indicated 
that to state there was an association between the veteran's 
present back problems and the one recorded incidence of back 
pain while in service would "require resorting to sheer 
speculation."  The examiner stated that there was no 
documented one-time trauma to the back in service and 
indicated that such a finding would be more consistent with 
findings of a ruptured disc.  Finally, the examiner opined 
that in the absence of such documented trauma, it would be 
difficult to state that there was an association between the 
veteran's present back condition and complaints of low back 
pain recorded in service.

Thus, despite evidence of a current diagnosis of degenerative 
disc disease of L4-5 and S1 and complaints referable to the 
veteran's low back in service, there is no evidence of a 
nexus between any current diagnosis of degenerative disc 
disease of the lumbosacral spine and the veteran's complaints 
in service.  Gutierrez, 19 Vet. App. at 5.  While the veteran 
testified before the Board that a low back disorder was 
present since his separation from active service and related 
thereto, he is not competent to offer a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
addition to the VA examiner's opinion in this case, the long 
gap between separation from service in 1980 and the diagnosis 
of degenerative disc disease in 2004 is itself evidence 
unfavorable to the veteran's claim for service connection.  
The absence of evidence of any back disorder for such a long 
period of time constitutes negative evidence tending to 
disprove the claim that the veteran had an injury in service 
which resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing back 
complaints, symptoms, or findings for so many years between 
the period of active duty and the recent medical reports is 
itself evidence which tends to show that degenerative disc 
disease of the lumbar spine did not have its onset in service 
or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson, 230 F.3d at 1333.  The 
Board must consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  Id.; cf. Dambach v. Gober, 
223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 
261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

The veteran alternatively contends that his current low back 
disorder is secondary to service-connected hemorrhoids.  
However, there is no competent medical evidence of record 
which establishes that degenerative disc disease is related 
to the service-connected hemorrhoids.  38 C.F.R. § 3.310(a).  
Because the preponderance of the evidence is against the 
claim that a current back disorder is the result of a disease 
of or injury to the back in service or to service-connected 
hemorroids, the Board concludes that the claim for service 
connection must be denied. 

In so concluding, the Board notes that VA regulations provide 
that VA will assist the veteran by providing a medical 
examination or obtaining a medical opinion based upon review 
of the evidence of record if VA determines that it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) 
(2004).  The regulations further provide, in pertinent part, 
that a medical examination or medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an event, injury, 
or disease in service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.

38 C.F.R. § 3.159(c)(4)(i) (2004).  

In this case, VA did obtain a medical opinion with regard to 
his claim that his current back disorder was related to back 
complaints in service but did not with regard to his claim 
that it was related to his service-connected hemorrhoids.  
However, with regard to the latter, there is no evidence 
which indicates that current degenerative disc disease of the 
lumbar spine may be associated with another service-connected 
disability.  As such, a medical opinion as to the secondary 
service connection claim under section 3.310(a) was not 
needed in this case..  

Foot Disorder:

The veteran contends that he incurred a foot disorder during 
his active duty service between June 1977 and August 1980.  
He contends that his current foot tenderness is a 
manifestation of the in-service removal of plantar warts.  
Concerning this, service medical records dated in 1977 show 
the veteran had an ingrown toenail on his left big toe.  In 
June 1980, he complained of a knot on the bottom of his right 
foot of a two-month duration.  He further complained of pain 
on walking.  The examiner noted a small growth on the right 
big toe.  He was diagnosed with plantar warts.  In July 1980, 
the veteran had three small plantar warts on the great toe of 
his right foot and one large wart on the ball of his left 
foot.  By August 1980, plantar warts were determined to be 
resolved.

During VA examination in September 2002, the veteran 
indicated that he has not had a recurrence of plantar warts 
since his discharge from service.  In support of this 
contention, physical examination found no plantar warts on 
either foot.  There was some tenderness over the metacarpal 
phalangeal (MP) joint of the third toe on palpation of the 
plantar surface.  There was no scar from previous removal of 
a plantar wart; therefore, the examiner could not confirm 
whether this was the area of surgery.  On the left foot, 
there was no evidence of any scarring from plantar warts and 
no unusual tenderness.  

Post-service, the veteran has been diagnosed with corns and 
an infection of the left great toe.  In 1999, the veteran 
underwent an excision of a bony prominence on the second, 
third and fourth toes.  However, these conditions have been 
determined not be related to the veteran's active duty 
service.  Specifically, upon VA examination in May 2004, the 
examiner noted pain in the area of the in-service plantar 
wart removal, recurrent blistering of the upper portion of 
the foot, and a rash to the great toe of the left foot.  The 
examiner noted that there was no evidence of any pathology 
related to the rash of the left foot in service or recurrent 
blistering to the dorsum of the right foot.  

Physical examination of the area of the plantar wart surgical 
site showed no identifiable scar.  There were some subjective 
complaints of tenderness in the area of surgery, but no 
pathology was palpated.  There were no recurrent plantar 
warts present either at the ball of the foot or on the 
plantar surface of the right great toe.  X-rays of the feet 
were unremarkable.  The examiner concluded that it was a 
normal examination of the feet.  The examiner further 
concluded that there were not enough physical findings on the 
examination to state with any medical certainty that the 
veteran's present symptoms of pain under the third MP joint 
were related to the residuals of plantar wart removal while 
in the service.  The examiner opined that to state there was 
an association one "would have to resort to sheer 
speculation."

Despite evidence of past diagnoses of corns, left toe 
infection, removal of bony prominences, and evidence of 
plantar warts in service, there is no evidence of a current 
foot disability, and the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  In this regard, evidence must show 
that the veteran currently has the disability for which 
benefits are being claimed.  While the veteran had pain under 
the third MP joint, no diagnosis of an actual current 
disability has been rendered to account for this finding.  
See Sanchez-Benitez v. West, 13 Vet. App. 232 (1999) 
(subjective symptomatology alone without medical evidence of 
an underlying impairment capable of causing the symptom 
alleged generally cannot constitute evidence of the existence 
of a current disability for VA service connection purposes)..

While the veteran testified before the Board that a foot 
disorder was present since his separation from active service 
and related thereto, he is not competent to offer a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Based on the foregoing, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a foot disorder is 
denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


